Stanley N. Jankowski v. Commissioner.Jankowski v. CommissionerDocket No. 61093.United States Tax CourtT.C. Memo 1958-130; 1958 Tax Ct. Memo LEXIS 96; 17 T.C.M. (CCH) 684; T.C.M. (RIA) 58130; July 9, 1958Stanley N. Jankowski, pro se., 3055 Farrell Street, Chicago, Ill. Don S. Harnack, Esq., for the respondent.  MULRONEY Memorandum Opinion MULRONEY, Judge: The respondent determined a deficiency in petitioner's income tax for the taxable year 1954 in the amount of $143.26. The only question in the case is whether petitioner is entitled to a credit for dependency under section 151 of the Internal Revenue Code of 1954 for his father for the taxable year 1954. *97  Petitioner, a resident of Chicago, Illinois, filed his 1954 income tax return with the district director of internal revenue, Chicago, Illinois. In this return he claimed three dependency deductions, one each for the support of his mother, brother, and father. The respondent determined that he was not entitled to the dependency deduction for his father on the ground that his father did not receive over one-half of his support during 1954 from petitioner within the provisions of section 151(e)(1) and section 152(a)(4), Internal Revenue Code of 1954. Petitioner appeared pro se in the trial and he alone testified. He has failed to file any brief in this Court. His testimony was but little more than a reading of the allegations and statements of his petition. He admits his father received $813.60 during the taxable year in Social Security benefits, which was contributed to the father's support. There was no evidence at all which would establish his father's cost of living, or that it exceeded $1,627.20 (twice the father's contribution to his own support) and no evidence that petitioner contributed a sum in excess of $813.60 to his father's support. We find, on*98  the record presented, petitioner's father did not receive over half of his support from petitioner and petitioner was not entitled to take him as a dependent within the provisions of section 151(e)(1) and section 152(a)(4), I.R.C. of 1954. Decision will be entered for the respondent.